Exhibit 10.4

DIGITAL LIGHTWAVE, INC.

FIFTH AMENDED AND RESTATED SECURITY AGREEMENT

     This Fifth Amended and Restated Security Agreement (this “Agreement”) is
made as of December 10, 2003, by and between Digital Lightwave, Inc., a Delaware
corporation (the “Debtor”), in favor of both Optel Capital, LLC (“Optel
Capital”) and Optel, LLC (“Optel LLC”) (each of Optel Capital and Optel LLC, a
“Secured Party” and collectively the “Secured Parties”).

RECITALS

     A.     The Debtor and Optel, LLC entered into (i) that certain Secured
Promissory Note dated as of February 14, 2003 in the original principal amount
of $800,000 upon the terms and subject to the conditions set forth therein, and
as the same may be increased, amended, modified or extended from time to time,
(ii) that certain Secured Promissory Note dated as of February 26, 2003 in the
original principal amount of $650,000 upon the terms and subject to the
conditions set forth therein, and as the same may be increased, amended,
modified or extended from time to time, (iii) that certain Secured Promissory
Note dated as of March 28, 2003 in the original principal amount of $450,000
upon the terms and subject to the conditions set forth therein, and as the same
may be increased, amended, modified or extended from time to time, (iv) that
certain Secured Promissory Note dated as of April 2, 2003 in the original
principal amount of $60,000 upon the terms and subject to the conditions set
forth therein, and as the same may be increased, amended, modified or extended
from time to time, (v) that certain Secured Promissory Note dated as of April
29, 2003 in the original principal amount of $500,000 upon the terms and subject
to the conditions set forth therein, and as the same may be increased, amended,
modified or extended from time to time, (vi) that certain Secured Promissory
Note dated as of May 14, 2003 in the original principal amount of $400,000 upon
the terms and subject to the conditions set forth therein, and as the same may
be increased, amended, modified or extended from time to time, (vii) that
certain Secured Promissory Note dated as of May 19, 2003 in the original
principal amount of $620,000 upon the terms and subject to the conditions set
forth therein, and as the same may be increased, amended, modified or extended
from time to time, (viii) that certain Secured Promissory Note dated as of May
29, 2003 in the original principal amount of $520,000 upon the terms and subject
to the conditions set forth therein, and as the same may be increased, amended,
modified or extended from time to time, (ix) that certain Secured Promissory
Note dated as of the June 12, 2003 in the original principal amount of $500,000
upon the terms and subject to the conditions set forth therein, and as the same
may be increased, amended, modified or extended from time to time, (x) that
certain Secured Promissory Note dated as of June 26, 2003 in the original
principal amount of $2,000,000 upon the terms and subject to the conditions set
forth therein, and as the same may be increased, amended, modified or extended
from time to time, (xi) that certain Secured Promissory Note dated as of July
14, 2003 in the original principal amount of $500,000 upon the terms and subject
to the conditions set forth therein, and as the same may be increased, amended,
modified or extended from time to time and (xii) that certain Secured Promissory
Note dated as of July 29, 2003 in the original principal amount of $500,000 upon
the terms and subject to the conditions set forth therein, and

--------------------------------------------------------------------------------

as the same may be increased, amended, modified or extended from time to time
(collectively, the “Assigned Notes”).

     B.     Optel LLC and Debtor also entered into that certain Secured
Promissory Note dated as of July 22, 2003 in the original principal amount of
$1,000,000 upon the terms and subject to the conditions set forth therein, and
as the same may be increased, amended, modified or extended from time to time
(the “Optel LLC Note”).

     C.     Pursuant to that certain Allonge dated as of the date hereof, Optel
LLC assigned all of its rights, title, interests, privileges and benefits (i) in
the Assigned Notes and (ii) pertaining to the Assigned Notes under that certain
Thirteenth Amended and Restated Security Agreement between Optel LLC and Debtor
dated July 29, 2003.

     D.     Optel Capital and Debtor have entered into (i) that certain Secured
Promissory Note dated as of August 14, 2003 in the original principal amount of
$1,000,000 upon the terms and subject to the conditions set forth therein, and
as the same may be increased, amended, modified or extended from time to time
(the “August 14th Note”), (ii) that certain Secured Promissory Note dated as of
September 11, 2003 in the original principal amount of $350,000 upon the terms
and subject to the conditions set forth therein, and as the same may be
increased, amended, modified or extended from time to time (the “September 11th
Note”), (iii) that certain Secured Promissory Note dated as of November 13, 2003
in the original principal amount of $500,000 upon the terms and subject to the
conditions set forth therein, and as the same may be increased, amended,
modified or extended from time to time (the “November 13th Note”), (iv) that
certain Secured Promissory Note dated as of November 24, 2003 in the original
principal amount of $900,000 upon the terms and subject to the conditions set
forth therein, and as the same may be increased, amended, modified or extended
from time to time (the “November 24th Note”) and (v) that certain Secured
Promissory Note dated as of the date hereof in the original principal amount of
$240,000 upon the terms and subject to the conditions set forth therein, and as
the same may be increased, amended, modified or extended from time to time (the
“New Note” and collectively with the August 14th Note, the September 11th Note,
November 13th Note, the November 24th Note, the Assigned Notes and the Optel LLC
Note, the “Notes”).

     E.    The Secured Parties now desire to enter into this Agreement to
reflect the respective rights and duties of the Secured Parties with respect to
the Collateral.

AGREEMENT

     In consideration of the purchase of the New Note by Optel Capital and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Debtor hereby agrees with the Secured Parties as
follows:

1.  

Grant of Security Interest.


                (a)     To secure the Debtor’s full and timely performance of
the Obligations, the Debtor hereby grants to the Secured Party a continuing Lien
on and security interest (the “Security Interest”) in, all of the Debtor’s
right, title and interest in and to all of its personal property and assets
(both tangible and intangible), including, without limitation, the following,
whether now owned or hereafter acquired and wherever located: (a) all
Receivables; (b) all

-2-


--------------------------------------------------------------------------------

Equipment; (c) all Fixtures; (d) all General Intangibles; (e) all Inventory; (f)
all Investment Property; (g) all Deposit Accounts; (h) all Cash; (i) all other
Goods of the Debtor; (j) all Intellectual Property; and (l) all Proceeds of each
of the foregoing and all accessions to, and replacements for, each of the
foregoing (collectively, the “Collateral”). The Security Interest shall be a
first and prior interest in all of the Collateral, provided, however, that the
Security Interest shall be subordinated with respect to any Collateral that is
subject to the Prior Security Interests (as defined below).

                 (b)    The following terms shall have the following meanings
for purposes of this Agreement:

                “Account” means any “Account,” as such term is defined in the
UCC now owned or hereafter acquired by the Debtor or in which the Debtor now
holds or hereafter acquires any interest and, in any event, shall include,
without limitation, all accounts receivable, book debts, rights to payment and
other forms of obligations (other than forms of obligations evidenced by Chattel
Paper, Documents or Instruments) now owned or hereafter received or acquired by
or belonging or owing to the Debtor whether or not arising out of goods or
software sold or services rendered by the Debtor or from any other transaction,
whether or not the same involves the sale of goods or services by the Debtor and
all of the Debtor’s rights in, to and under all purchase orders or receipts now
owned or hereafter acquired by it for goods or services, and all of the Debtor’s
rights to any goods represented by any of the foregoing, and all monies due or
to become due to the Debtor under all purchase orders and contracts for the sale
of goods or the performance of services or both by the Debtor or in connection
with any other transaction (whether or not yet earned by performance on the part
of the Debtor), now in existence or hereafter occurring, including, without
limitation, the right to receive the proceeds of said purchase orders and
contracts, and all collateral security and guarantees of any kind given by any
Person with respect to any of the foregoing.

                “Cash” means all cash, money, currency, and liquid funds,
wherever held, in which the Debtor now or hereafter acquires any right, title,
or interest.

                “Chattel Paper” means any “Chattel paper,” as such term is
defined in the UCC, now owned or hereafter acquired by the Debtor or in which
the Debtor now holds or hereafter acquires any interest.

                “Commercial Tort Claim” shall have the meaning given to that
term in Section 2(e) of this Agreement.

                “Credit Documents” means this Agreement, the Notes and any UCC-1
Financing Statement filed herewith.

                “Deposit Accounts” means any “Deposit accounts,” as such term is
defined in the UCC, and includes any checking account, savings account, or
certificate of deposit, now owned or hereafter acquired by the Debtor or in
which the Debtor now holds or hereafter acquires any interest.

-3-


--------------------------------------------------------------------------------

                “Documents” means any “Documents,” as such term is defined in
the UCC, now owned or hereafter acquired by the Debtor or in which the Debtor
now holds or hereafter acquires any interest.

                “Electronic Chattel Paper” means any “Electronic chattel paper,”
as such term is defined in the UCC, now owned or hereafter acquired by the
Debtor or in which the Debtor now holds or hereafter acquires any interest.

                “Equipment” means any “Equipment,” as such term is defined in
the UCC, now owned or hereafter acquired by the Debtor or in which the Debtor
now holds or hereafter acquires any interest and any and all additions,
upgrades, substitutions and replacements of any of the foregoing, together with
all attachments, components, parts, equipment and accessories installed thereon
or affixed thereto, now owned or hereafter acquired by the Debtor or in which
the Debtor now holds or hereafter acquires interest.

                “Fixtures” means any “Fixtures,” as such term is defined in the
UCC, together with all right, title and interest of the Debtor in and to all
extensions, improvements, betterments, accessions, renewals, substitutes, and
replacements of, and all additions and appurtenances to any of the foregoing
property, and all conversions of the security constituted thereby, immediately
upon any acquisition or release thereof or any such conversion, as the case may
be, now owned or hereafter acquired by the Debtor or in which the Debtor now
holds or hereafter acquires any interest.

                “General Intangible” means any “General intangible,” as such
term is defined in the UCC, now owned or hereafter acquired by the Debtor or in
which the Debtor now holds or hereafter acquires any interest and, in any event,
shall include, without limitation, all right, title and interest that the Debtor
may now or hereafter have in or under any contracts, rights to payment, payment
intangibles, confidential information, interests in partnerships, limited
liability companies, corporations, joint ventures and other business
associations, permits, goodwill, claims in or under insurance policies,
including unearned premiums and premium adjustments, uncertificated securities,
deposit, checking and other bank accounts, but shall not include any
Intellectual Property (including the right to receive all proceeds and damages
therefrom), rights to receive tax refunds and other payments and rights of
indemnification.

                “Goods” means any “Goods,” as such term is defined in the UCC,
now owned or hereafter acquired by the Debtor or in which the Debtor now holds
or hereafter acquires any interest.

                “Instruments” means any “Instrument,” as such term is defined in
the UCC, now owned or hereafter acquired by the Debtor or in which the Debtor
now holds or hereafter acquires any interest.

                “Intellectual Property” means, collectively, all rights,
priorities and privileges of the Debtor relating to intellectual property,
whether arising under United States, multinational or foreign laws or otherwise,
including copyrights, copyright licenses, inventions, patents, patent licenses,
trademarks, trademark licenses and trade secrets (including customer lists),
domain

-4-


--------------------------------------------------------------------------------

names, Web sites and know-how, including, but not limited to, the patents,
trademarks and copyrights set forth on Schedule  2.

                “Inventory” means any “Inventory,” as such term is defined in
the UCC, now owned or hereafter acquired by the Debtor or in which the Debtor
now holds or hereafter acquires any interest, and, in any event, shall include,
without limitation, all inventory, goods and other personal property that are
held by or on behalf of the Debtor for sale or lease or are furnished or are to
be furnished under a contract of service or that constitute raw materials, work
in process or materials used or consumed or to be used or consumed in the
Debtor’s business, or the processing, packaging, promotion, delivery or shipping
of the same, and all finished goods, whether or not the same is in transit or in
the constructive, actual or exclusive possession of the Debtor or is held by
others for the Debtor’s account, including, without limitation, all goods
covered by purchase orders and contracts with suppliers and all goods billed and
held by suppliers and all such property that may be in the possession or custody
of any carriers, forwarding agents, truckers, warehousemen, vendors, selling
agents or other Persons.

                “Investment Property” means any “Investment property,” as such
term is defined in the UCC, and includes certificated securities, uncertificated
securities, money market funds and U.S. Treasury bills or notes, now owned or
hereafter acquired by the Debtor or in which the Debtor now holds or hereafter
acquires any interest.

                “Letter of Credit Right” means any “Letter of credit right,” as
such term is defined in the UCC, now owned or hereafter acquired by the Debtor
or in which the Debtor now holds or hereafter acquires any interest, including
any right to payment or performance under any letter of credit.

                “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment for security, security interest, encumbrance, levy, lien or charge of
any kind, whether voluntarily incurred or arising by operation of law or
otherwise, against any property, any conditional sale or other title retention
agreement, any lease in the nature of a security interest, and the filing of any
financing statement (other than a precautionary financing statement with respect
to a lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.

                “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, however arising, owed by the Debtor to the Secured
Party of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money), direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising
pursuant to the terms of the Notes, or any of the other Credit Documents or
otherwise, including without limitation all interest, fees, charges, expenses,
attorneys’ fees and accountants’ fees chargeable to the Debtor or payable by the
Debtor thereunder.

                “Permitted Liens” shall mean (a) Liens for taxes or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith, provided that adequate reserves for
the payment thereof have been established in accordance with generally accepted
accounting principals, (b) Liens of carriers, warehousemen, mechanics,
materialmen, vendors, and landlords and other similar Liens imposed by law
incurred in the

-5-


--------------------------------------------------------------------------------

ordinary course of business for sums not overdue more than 45 days or being
contested in good faith, provided that adequate reserves for the payment thereof
have been established in accordance with generally accepted accounting
principals, (c) deposits under workers’ compensation, unemployment insurance and
social security laws or to secure the performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, or to secure
statutory obligations of surety or appeal bonds or to secure indemnity,
performance or other similar bonds in the ordinary course of business, (d)
zoning restrictions, easements, rights-of-way, title irregularities and other
similar encumbrances, which alone or in the aggregate are not substantial in
amount and do not materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of the Debtor,
(e) banker’s Liens and similar Liens (including set-off rights) in respect of
bank deposits, (f) Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties and in connection with the
importation of goods in the ordinary course of the Debtor’s business, (g) Liens
on the property or assets of any subsidiary of the Debtor in favor of the
Debtor, (h) purchase money Liens that will be discharged upon the Debtor’s
payment of the purchase price for the applicable property, to the extent such
Liens relate solely to the property so purchased and (j) the security interests
set forth on Schedule 1 (the “Prior Security Interests”); provided, however,
that except for the Prior Security Interests, that in each case, such Lien is
not senior or prior to the Security Interest created hereunder.

                “Person” means any individual, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, association, corporation,
limited liability company, institution, public benefit corporation, other entity
or government (whether federal, state, county, city, municipal, local, foreign,
or otherwise, including any instrumentality, division, agency, body or
department thereof).

                “Proceeds” means “Proceeds,” as such term is defined in the UCC
and, in any event, shall include, without limitation, (a) any and all Accounts,
Chattel Paper, Instruments, cash or other forms of money or currency or other
proceeds payable to the Debtor from time to time in respect of the Collateral,
(b) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to the Debtor from time to time with respect to any of the Collateral,
(c) any and all payments (in any form whatsoever) made or due and payable to the
Debtor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any Person acting under color of governmental
authority), (d) the proceeds, damages, or recovery based on any claim of the
Debtor against third parties (i) for past, present or future infringement of any
copyright, patent or patent license or (ii) for past, present or future
infringement or dilution of any trademark or trademark license or for injury to
the goodwill associated with any trademark, trademark registration or trademark
licensed under any trademark license and (e) any and all other amounts from time
to time paid or payable under or in connection with any of the Collateral.

                “Receivables” means all of the Debtor’s Accounts, Instruments,
Documents, Chattel Paper, Supporting Obligations, and letters of credit and
Letter of Credit Rights.

                “Supporting Obligation” means any “Supporting obligation,” as
such term is defined in the UCC, now owned or hereafter acquired by the Debtor
or in which the Debtor now holds or hereafter acquires any interest.

-6-


--------------------------------------------------------------------------------

                “UCC” means the Uniform Commercial Code as the same may, from
time to time, be in effect in the State of Florida; provided, that in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, Secured Party’s Lien on
any Collateral is governed by the Uniform Commercial Code as enacted and in
effect in a jurisdiction other than the State of Florida, the term “UCC” shall
mean the Uniform Commercial Code as enacted and in effect, from time to time, in
such other jurisdiction solely for purposes of the provisions thereof relating
to such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

                Unless otherwise defined herein, all capitalized terms used
herein and defined in the Notes shall have the respective meaning given to those
terms in the Notes, and terms that are defined in the UCC and used herein shall
have the meanings given to them in the UCC.

2.  

Agreement Among the Secured Parties.


                 (a)    Payment Pro Rata.    Payment to the Secured Parties
under the Notes shall be made in proportion to the principal and accrued
interest then outstanding on any such date of payment to each, until such
obligations are paid or retired in full.

                 (b)    Sharing of Payments.    If any Secured Party shall at
any time receive any payment of principal, interest or other charge arising
under any of the Notes, or upon any other obligation of Debtor or any sums by
virtue of counterclaim, offset, or other lien that may be exercised, or from any
security, other than payments made on the same date to all Secured Parties, such
Secured Party shall share such payment or payments ratably with the other
Secured Parties as to maintain as near as possible the unpaid balance of the
Notes pro rata according to the Secured Parties’ aggregate proportionate
interests.

                 (c)    Sharing of Collateral.    Upon the occurrence of any
Event of Default (as defined herein), and if the Secured Parties proceed to
exercise any rights with respect to the Collateral, the Secured Parties shall
share the Collateral and the proceeds of such Collateral ratably in proportion
to the principal and accrued interest then outstanding under the Notes, without
priority of one over the other.

                 (d)    Appointment of Agent.    The Secured Parties agree that
Secured Parties holding a majority in interest of the principal amount of Notes
outstanding may act together as the agent of all Secured Parties to execute and
deliver in their names such instruments, documents, statements and amendments
thereto as may be necessary or appropriate to perfect or continue the perfection
of the security interest granted in this Agreement.

                 (e)    Enforcement.    Enforcement of the Secured Parties’
rights hereunder shall be taken by Secured Parties holding a majority in
interest of the principal amount of Notes outstanding acting together as the
agent for all of the Secured Parties. The action of such percentage taken in
accordance with the preceding sentence, shall in each case bind all the Secured
Parties. Each of the Secured Parties agrees that any Secured Parties acting
under Sections 2(d) and 2(e) shall not be liable for any acts taken in good
faith in enforcing the rights of the Secured Parties hereunder.

-7-


--------------------------------------------------------------------------------

3.  

Representations and Warranties.    The Debtor hereby represents and warrants to
the Secured Party that:


                 (a)    Ownership of Collateral.    The Debtor is the legal and
beneficial owner of the Collateral (or, in the case of after-acquired
Collateral, at the time the Debtor acquires rights in the Collateral, will be
the legal and beneficial owner thereof). Except for the Security Interest
granted to the Secured Party pursuant to this Agreement, the Debtor has rights
in or the power to transfer the Collateral free and clear of any adverse Lien,
security interest or encumbrance except as created by this Security Interest,
except for Permitted Liens. Except for the financing statements listed in
Schedule 3, no financing statements covering any Collateral or any proceeds
thereof are on file in any public office (other than filings listing the Secured
Party as the secured party).

                 (b)    Valid Security Interest.    The Security Interest
granted pursuant to this Agreement will constitute a valid and continuing first
priority, perfected security interest in favor of the Secured Party in the
Collateral for which perfection is governed by the UCC or filing with the United
States Copyright Office or United States Patent and Trademark Office. Such
Security Interest will be prior to all other Liens on the Collateral, except for
Permitted Liens.

                 (c)    Organization and Good Standing.    The Debtor has been
duly incorporated, and is validly existing and in good standing, under the laws
of the State of Delaware.

                 (d)    Location, State of Organization and Name of the
Debtor.    The Debtor’s state of organization is Delaware and the Debtor’s exact
legal name as it appears in the official filings in the State of Delaware is as
set forth in the first paragraph of this Agreement. The Debtor has only one
jurisdiction of organization.

                 (e)    Location of Equipment and Inventory.    All Equipment
and Inventory are (i) located at the locations indicated on Schedule 4 (ii) in
transit to such locations or (iii) in transit to a third party purchaser which
will become obligated on a Receivable to the Debtor upon receipt. Except for
Equipment and Inventory referred to in clauses (ii) and (iii) of the preceding
sentence, the Debtor has exclusive possession and control of the Inventory and
Equipment.

                 (g)    Delivery of Items.    Schedule 5 lists all Instruments
(other than checks received in the ordinary course of business),
letter-of-credit rights, Electronic Chattel paper and Chattel Paper of the
Debtor as of the date hereof. The Debtor has delivered to the Secured Party,
together with all necessary stock powers, endorsements, assignments and other
necessary instruments of transfer, the originals of all Receivables consisting
of instruments and Chattel Paper and the originals of all certificated
securities owned directly by the Debtor.

                 (h)    Receivables.    Each Receivable is genuine and
enforceable against the party obligated to pay the same (an “Account Debtor”)
free from any right of rescission, defense, setoff or discount.

                 (i)    Insurance.    Each insurance policy maintained by the
Debtor is validly existing and is in full force and effect. The Debtor is not in
default in any material respect under

-8-


--------------------------------------------------------------------------------

the provisions of any insurance policy, and there are no facts which, with the
giving of notice or passage of time (or both), would result in such a default
under any material provision of any such insurance policy. Set forth in
Schedule 6 is a complete and accurate list of the insurance of the Debtor in
effect on the date of this Agreement covering fire, public liability, property
damage and worker’s compensation, showing as of such date, (i) the type of
insurance carried, (ii) the name of the insurance carrier, and (iii) the amount
of each type of insurance carried.

                 (j)    This Agreement is effective to create a valid and
continuing Lien upon the Collateral. All action by the Debtor necessary to
protect and perfect such Lien on each item of the Collateral has been duly
taken.

4.  

Covenants.    The Debtor covenants and agrees with the Secured Party that, from
and after the date of this Agreement until the Obligations are paid in full:


                 (a)    Other Liens.    Except for the Security Interest and
Permitted Liens, the Debtor has rights in or the power to transfer the
Collateral and its title and will be able to do so hereafter free from any
adverse Lien, security interest or encumbrance, and the Debtor will defend the
Collateral against the claims and demands of all persons at any time claiming
the same or any interest therein.

                 (b)    Further Documentation.    At any time and from time to
time, upon the written request of the Secured Party, and at the sole expense of
the Debtor, the Debtor will promptly and duly authenticate and deliver such
further instruments and documents and take such further action as the Secured
Party may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted
including, without limitation, filing any financing or continuation statements
under the UCC in effect with respect to the Liens created hereby. The Debtor
also hereby authorizes the Secured Party to file any such financing, amendment
or continuation statement without the authentication of the Debtor to the extent
permitted by applicable law. A reproduction of this Agreement shall be
sufficient as a financing statement (or as an exhibit to a financing statement
on form UCC-1) for filing in any jurisdiction.

                 (c)    Indemnification.    The Debtor agrees to defend,
indemnify and hold harmless the Secured Party against any and all liabilities,
costs and expenses (including, without limitation, legal fees and expenses)
(“Liabilities”): (i) with respect to, or resulting from, any delay in paying,
any and all excise, sales or other taxes which may be payable or determined to
be payable with respect to any of the Collateral, (ii) with respect to, or
resulting from, any delay in complying with any law, rule, regulation or order
of any governmental authority applicable to any of the Collateral or (iii) in
connection with any of the transactions contemplated by this Agreement.

                 (d)    Maintenance of Records.    The Debtor will keep and
maintain at its own expense complete and satisfactory, in all material respects,
records of the Collateral.

                 (e)    Inspection Rights.    The Secured Party shall have full
access during normal business hours, and upon prior notice, to all the books,
correspondence and other records of the Debtor relating to the Collateral. The
Secured Party or its representatives may examine

-9-


--------------------------------------------------------------------------------

such records and make photocopies or otherwise take extracts from such records.
The Debtor agrees to render to the Secured Party, at the Debtor’s expense, such
clerical and other assistance as the Secured Party may request with regard to
the exercise of its rights pursuant to this paragraph.

                 (f)    Compliance with Laws, etc.    The Debtor (i) will comply
with all laws, rules, regulations and orders of any governmental authority
applicable to any part of the Collateral or to the operation of the Debtor’s
business, the failure of which to comply with will have a material adverse
effect on the Debtor, and (ii) shall not use or permit any Collateral to be used
in violation of any provision of any Credit Document, any law, rule or
obligation or order of any governmental authority, or any policy of insurance
covering the Collateral; provided, however, that in each case, the Debtor may
contest any such law, rule, regulation or order; in any reasonable manner which
does not, in the reasonable opinion of the Secured Party, adversely affect the
Secured Party’s rights or the priority of its Liens on the Collateral.

                 (g)    Payment of Obligations.    The Debtor will pay promptly
when due all taxes, assessments and governmental charges or levies imposed upon
the Collateral or with respect to any its income or profits derived from the
Collateral, as well as all claims of any kind (including, without limitation,
claims for labor, materials and supplies) against or with respect to the
Collateral.

                 (h)    Limitation on Liens on Collateral.    The Debtor will
not create, incur or permit to exist, will defend the Collateral against, and
will take such other action as is necessary to remove, any Lien or claim on or
to the Collateral, other than the Security Interest and Permitted Liens, and
will defend the right, title and interest of the Secured Party in and to any of
the Collateral against the claims and demands of all other persons.

                 (i)    Limitations on Dispositions of Collateral.    The Debtor
will not sell, transfer, lease, or otherwise dispose of any of the Collateral,
or attempt, offer or contract to do so other than dispositions of Inventory in
the ordinary course of the Debtor’s business; provided, however that the Debtor
will be allowed to grant licenses to its products and related documentation in
the ordinary course of business and to establish or provide for escrows of
related intellectual property in connection therewith.

                 (j)    Further Identification of Collateral.    The Debtor will
furnish to the Secured Party from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Secured Party may request, all in detail acceptable
to the Secured Party.

                 (k)    Notice of Change of State of Incorporation.    Without
30 days’ prior written notice to the Debtor shall not (i) change the Debtor’s
name, state of incorporation or organization, organizational identification
number or place of business (or, if the Debtor has more than one place of
business, its chief executive office), or the office in which the Debtor’s
records relating to Receivables are kept, or (ii) keep Collateral consisting of
Chattel Paper and documents at any location other than its chief executive
office.

-10-


--------------------------------------------------------------------------------

                 (l)    Future Commercial Tort Claims.    The Debtor will
promptly give notice to the Secured Party upon the initiation of any Commercial
Tort Claim. The Debtor hereby authorizes the Secured Party to amend this
Agreement (without any further action or consent from the Debtor) to include any
such Commercial Tort Claim as Collateral hereunder.

                 (m)    Deposit Accounts.    For each deposit account maintained
by the Debtor, the Debtor shall, along with the bank or other depository
institution at which such deposit account is maintained (the “Depositary Bank”),
execute and deliver to the Secured Party a Deposit Account Control Agreement in
form and substance reasonably satisfactory to the Secured Party. If requested by
the Secured Party, the Debtor shall also obtain a blocked account, lockbox or
similar agreement with all or certain Depository Banks. Without ten days prior
written notice to the Secured Party, the Debtor shall not establish any deposit
account not set forth on Schedule 6.

                 (n)    Collection of Receivables.    The Debtor shall collect,
enforce and receive delivery of the Receivables in accordance with past
practice.

                 (q)    Insurance.    The Debtor shall (i) maintain and keep in
force insurance of the types and in amounts customarily carried from time to
time during the term of this Agreement in its lines of business, including fire,
public liability, property damage and worker’s compensation, such insurance to
be carried with companies and in amounts satisfactory to the Secured Party,
(ii) deliver to the Secured Party from time to time, as the Secured Party may
request, schedules setting forth all insurance then in effect, and (iii) deliver
to the Secured Party copies of each policy of insurance which replaces, or
evidences the renewal of, each existing policy of insurance at least 15 days
prior to the expiration of such policy. The Secured Party shall be named as
additional insured or additional loss payee, as appropriate, on all liability
and property insurance of the Debtor and such policies shall contain such
additional endorsements as shall be required by the Secured Party.

                 (r)    Mortgagee Waivers.    The Debtor shall use its best
efforts to obtain waivers or subordinations of Liens from landlords and
mortgagees, and the Debtor shall, in all instances, obtain signed
acknowledgements of the Secured Party’s Liens from bailees having possession of
any of the Debtor’s Collateral that they hold such Collateral for the benefit of
the Secured Party pursuant to Section 9313(c) of the UCC.

                 (s)    Letters of Credit.    If the Debtor is or becomes the
beneficiary of a letter of credit, the Debtor shall promptly, and in any event
within two business days after becoming a beneficiary, notify the Secured Party
thereof and enter into a tri-party agreement with the Secured Party and the
issuer or confirmation bank with respect to such Letter of Credit Rights
assigning such Letter of Credit Rights to the Secured Party and directing all
payments thereunder to the Secured Party, all in form and substance satisfactory
to the Secured Party.

                 (t)    Electronic Chattel Paper.    The Debtor shall take all
steps reasonably necessary to grant the Secured Party control of all Electronic
Chattel Paper in accordance with the UCC and all “transferable records” as
defined in each of the Uniform Electronic Transactions Act and the Electronic
Signatures in Global and National Commerce Act.

-11-


--------------------------------------------------------------------------------

                 (u)    Intellectual Property Matters.    The Debtor shall
notify the Secured Party immediately if it knows or has reason to know (i) that
any application or registration relating to any of its Intellectual Property
that is material to the operation of its business may become abandoned or
dedicated, or (ii) of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding the Debtor’s ownership of any Intellectual
Property that is material to the operation of its business, its right to
register the same, or to keep and maintain the same.

                 (v)    Intellectual Property Applications.    In no event shall
the Debtor, either itself or through any agent, employee, licensee or designee,
file an application for the registration of any patent, trademark or copyright
with the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency without giving the Secured Party prior
written notice thereof, and, upon request of the Secured Party, the Debtor shall
execute and deliver any and all security documents as the Secured Party may
request to evidence the Secured Party’s Lien on such Intellectual Property and
the general intangibles of the Debtor relating thereto or represented thereby.
The Debtor hereby authorizes the Secured Party to amend this Agreement (without
any further action or consent from the Debtor) to include any such patent,
trademark or copyright as Collateral hereunder.

                 (w)    Intellectual Property Abandonment.    The Debtor shall
take all actions reasonably necessary or requested by the Secured Party to
maintain and pursue each application, to obtain the relevant registration and to
maintain the registration of its Intellectual Property, including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings.

                 (x)    Protection of Intellectual Property.    In the event
that any of the Debtor's Intellectual Property is infringed upon, or
misappropriated or diluted by a third party, the Debtor shall notify the Secured
Party promptly after the Debtor learns thereof. The Debtor shall, unless the
Secured Party shall determine that such Intellectual Property is in no way
material to the conduct of its business or operations, promptly sue for, and
seek recovery of any and all damages resulting from such infringement,
misappropriation or dilution, and shall take such other actions as the Secured
Party shall deem necessary under the circumstances to protect such Intellectual
Property.

                 (y)    Chattel Paper.    The Debtor shall type, print or stamp
conspicuously on the face of all original copies of all Collateral consisting of
Chattel Paper and Documents not in the possession of the Secured Party having a
value in excess of $100,000 a legend satisfactory to the Secured Party
indicating that such Chattel Paper is subject to the security interest granted
hereby.

                 (z)    Limitation on Filing of Financing Statements.    The
Debtor acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
without the prior written consent of the Secured Party and agrees that it will
not do so without the prior written consent of the Secured Party, subject to the
Debtor’s rights under Section 9509(d)(2) of the UCC.

-12-


--------------------------------------------------------------------------------

5.  

Event of Default; the Secured Party’s Appointment as Attorney-in-Fact.


                 (a)    Event of Default.    For purposes of this Agreement, the
occurrence of any one of the following events (each, an “Event of Default”)
shall constitute a default hereunder and under the Notes or any of the other
Credit Documents:

                        (i)      The Debtor's failure to pay or discharge the
Obligations in full in accordance with the terms of the Notes or any of the
other Credit Documents;

                        (ii)     A breach of any representation or warranty made
by the Debtor under this Agreement, the Notes or any of the other Credit
Documents as of the date thereof or any other document or instrument entered
into between the Debtor and the Secured Party in connection herewith.

                        (iii)    The Debtor's failure to observe or perform any
other covenant, obligation, condition or agreement contained in this Agreement,
the Notes or any of the other Credit Documents and such failure shall continue
for 10 days after the earlier of (i) the Debtor’s written acknowledgement of
such failure and (ii) written notice by the Secured Party to the Debtor of such
failure.

                        (iv)    The insolvency of the Debtor, the commission of
any act of bankruptcy by the Debtor, the execution by the Debtor of a general
assignment for the benefit of creditors, the filing by or against the Debtor of
a petition in bankruptcy or any petition for relief under the federal bankruptcy
act or the continuation of such petition without dismissal for a period of 90
days or more, or the appointment of a receiver or trustee to take possession of
the property or assets of the Debtor.

                        (v)     A default shall occur under the Notes or any of
the other Credit Documents, or other agreement entered into between the Debtor
and the Secured Party in connection herewith.

                 (b)    Powers.    The Debtor hereby appoints the Secured Party
and any officer or agent of the Secured Party, with full power of substitution,
as its attorney-in-fact with full irrevocable power and authority in the place
of the Debtor and in the name of the Debtor or its own name, from time to time
in the Secured Party’s discretion so long as an Event of Default has occurred
and is continuing, for the purpose of carrying out the terms of this Agreement,
to take any appropriate action and to authenticate any instrument which may be
necessary or desirable to accomplish the purposes of this Agreement. Without
limiting the foregoing, so long as an Event of Default has occurred and is
continuing, the Secured Party shall have the right, without notice to, or the
consent of, the Debtor, to do any of the following on the Debtor’s behalf:

                        (i)      to pay or discharge any taxes or Liens levied
or placed on or threatened against the Collateral;

                        (ii)     to direct any party liable for any payment
under any of the Collateral to make payment of any and all amounts due or to
become due thereunder directly to the Secured Party or as the Secured Party
directs;

-13-


--------------------------------------------------------------------------------

                        (iii)     to ask for or demand, collect, and receive
payment of and receipt for, any payments due or to become due at any time in
respect of or arising out of any Collateral;

                        (iv)     to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
enforce any right in respect of any Collateral;

                        (v)      to defend any suit, action or proceeding
brought against the Debtor with respect to any Collateral;

                        (vi)     to settle, compromise or adjust any suit,
action or proceeding described in subsection (v) above and to give such
discharges or releases in connection therewith as the Secured Party may deem
appropriate;

                        (vii)     to assign any patent right included in the
Collateral of the Debtor (along with the goodwill of the business to which any
such patent right pertains), throughout the world for such term or terms, on
such conditions, and in such manner, as the Secured Party shall in its sole
discretion determine; and

                        (viii)    generally, to sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral and
to take, at the Secured Party’s option and the Debtor’s expense, any actions
which the Secured Party deems necessary to protect, preserve or realize upon the
Collateral and the Secured Party’s Liens on the Collateral and to carry out the
intent of this Agreement, in each case to the same extent as if the Secured
Party were the absolute owner of the Collateral for all purposes.

                The Debtor hereby ratifies whatever actions the Secured Party
shall lawfully do or cause to be done in accordance with this Section 5. This
power of attorney shall be a power coupled with an interest and shall be
irrevocable.

                 (c)    No Duty on the Secured Party’s Part.    The powers
conferred on the Secured Party by this Section 5 are solely to protect the
Secured Party’s interests in the Collateral and shall not impose any duty upon
it to exercise any such powers. The Secured Party shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither the Secured Party nor any of its officers, directors, employees or
agents shall, in the absence of willful misconduct or gross negligence, be
responsible to the Debtor for any act or failure to act pursuant to this Section
5.

     6.            Performance by the Secured Party of the Debtor’s
Obligations.     If the Debtor fails to perform or comply with any of its
agreements or covenants contained in this Agreement and the Secured Party
performs or complies, or otherwise causes performance or compliance, with such
agreement or covenant in accordance with the terms of this Agreement, then the
expenses of the Secured Party incurred in connection with such performance or
compliance shall be payable by the Debtor to the Secured Party on demand and
shall constitute Obligations secured by this Agreement.

     7.            Remedies.    If an Event of Default has occurred and is
continuing, the Secured Party may exercise, in addition to all other rights and
remedies granted to it in this Agreement

-14-


--------------------------------------------------------------------------------

and in any other instrument or agreement relating to the Obligations, all rights
and remedies of a secured party under the UCC. Without limiting the foregoing,
the Secured Party, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law)
to or upon the Debtor or any other person (all of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
collect, receive, appropriate and realize upon any or all of the Collateral,
and/or may sell, lease, assign, give an option or options to purchase, or
otherwise dispose of and deliver any or all of the Collateral (or contract to do
any of the foregoing), in one or more parcels at a public or private sale or
sales, at any exchange, broker’s board or office of the Secured Party or
elsewhere upon such terms and conditions as the Secured Party may deem
advisable, for cash or on credit or for future delivery without assumption of
any credit risk. The Secured Party shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase all or any part of the Collateral so sold, free of any right
or equity of redemption in the Debtor, which right or equity is hereby waived or
released. The Secured Party shall apply the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale, after deducting all
reasonable expenses incurred therein or in connection with the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Secured Party under this Agreement (including, without
limitation, reasonable attorneys’ fees and expenses) to the payment in whole or
in part of the Obligations, in such order as the Secured Party may elect, and
only after such application and after the payment by the Secured Party of any
other amount required by any provision of law, need the Secured Party account
for the surplus, if any, to the Debtor. To the extent permitted by applicable
law, the Debtor waives all claims, damages and demands it may acquire against
the Secured Party arising out of the exercise by the Secured Party of any of its
rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten days before such sale or other disposition. The
Debtor shall remain liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral are insufficient to pay the Obligations and
the fees and disbursements of any attorneys employed by the Secured Party to
collect such deficiency.

     8.            Limitation on Duties Regarding Preservation of
Collateral.    The Secured Party’s sole duty with respect to the custody,
safekeeping and preservation of the Collateral, under Section 9207 of the UCC or
otherwise, shall be to deal with it in the same manner as the Secured Party
deals with similar property for its own account. Neither the Secured Party nor
any of its directors, officers, employees or agents shall be liable for failure
to demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of the Debtor or otherwise.

     9.            Powers Coupled with an Interest.    All authorizations and
agencies contained in this Agreement with respect to the Collateral are
irrevocable and are powers coupled with an interest.

     10.          No Waiver; Cumulative Remedies.    The Secured Party shall not
by any act (except by a written instrument pursuant to Section 12(a) hereof),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any default under the Notes or any of
the other Credit Documents or in any breach of any of the

-15-


--------------------------------------------------------------------------------

terms and conditions of this Agreement. No failure to exercise, nor any delay in
exercising, on the part of the Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Secured Party of any right or remedy under this Agreement on any
one occasion shall not be construed as a bar to any right or remedy which the
Secured Party would otherwise have on any subsequent occasion. The rights and
remedies provided in this Agreement are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

     11.          Termination of Security Interest.    Upon satisfaction of the
Debtor’s obligations pursuant to the Notes, the security interest granted herein
shall terminate and all rights to the Collateral shall revert to the Debtor.
Upon any such termination, the Secured Party shall authenticate and deliver to
the Debtor such documents as the Debtor may reasonably request to evidence such
termination.

     12.         Miscellaneous.

                  (a)    Amendments and Waivers.    Any term of this Agreement
may be amended with the written consent of the Debtor and of Secured Parties
holding a majority in interest of the principal amount of Notes outstanding.
Notwithstanding the foregoing or any other provision of this Agreement, no
amendment or waiver that adversely affects a Secured Party in a manner different
from all of the Secured Parties may be effected without the written consent of
such Secured Party. Any amendment or waiver effected in accordance with this
Section 12(a) shall be binding upon the parties and their respective successors
and assigns.

                  (b)    Transfer; Successors and Assigns.    The terms and
conditions of this Agreement shall be binding upon the Debtor and its successors
and assigns, as well as all persons who become bound as a debtor to this
Agreement and inure to the benefit of the Secured Party and its successors and
assigns. Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties hereto or their respective successors and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

                  (c)    Governing Law.    This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of California, without giving effect to principles of conflicts of
law.

                  (d)    Counterparts.    This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

                  (e)    Titles and Subtitles.    The titles and subtitles used
in this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

-16-


--------------------------------------------------------------------------------

                  (f)    Notices.    Any notice required or permitted by this
Agreement shall be in writing and shall be deemed sufficient upon receipt, when
delivered personally or by courier, overnight delivery service or confirmed
facsimile, or 48 hours after being deposited in the U.S. mail as certified or
registered mail with postage prepaid, if such notice is addressed to the party
to be notified at such party’s address or facsimile number as set forth below or
as subsequently modified by written notice.

                  (h)    Payments Free of Taxes, Etc.    All payments made by
the Debtor under this Agreement shall be made by the Debtor free and clear of
and without deduction for any and all present and future taxes, levies, charges,
deductions and withholdings. In addition, the Debtor shall pay upon demand any
stamp or other taxes, levies or charges of any jurisdiction with respect to the
execution, delivery, registration, performance and enforcement of this
Agreement. Upon request by the Secured Party, the Debtor shall furnish evidence
satisfactory to the Secured Party that all requisite authorizations and
approvals by, and notices to and filings with, governmental authorities and
regulatory bodies have been obtained and made and that all requisite taxes,
levies and charges have been paid.

                  (i)    Severability.    If one or more provisions of this
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith, in order to maintain the economic
position enjoyed by each party as close as possible to that under the provision
rendered unenforceable. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

                  (j)    Entire Agreement.    This Agreement, and the documents
referred to herein constitute the entire agreement between the parties hereto
pertaining to the subject matter hereof, and any and all other written or oral
agreements existing between the parties hereto concerning such subject matter
are expressly canceled.

                  (k)    Amendment and Restatement.    Effective upon execution
of this Agreement by Debtor, Optel LLC, and Optel Capital, the Fourth Amended
and Restated Security Agreement by and among Debtor, Optel LLC, and Optel
Capital dated as of November 24, 2003, is hereby amended and restated in its
entirety to read as set forth in this Agreement.

[Signature Page Follows]

-17-


--------------------------------------------------------------------------------

     The Debtor and the Secured Party have caused this Agreement to be duly
executed and delivered as of the date first above written.

                DEBTOR:                   DIGITAL LIGHTWAVE, INC.              
  By: /s/ James R. Green

--------------------------------------------------------------------------------

        Name:  James R. Green

--------------------------------------------------------------------------------

        Title: CEO

--------------------------------------------------------------------------------

                            SECURED PARTY:                   OPTEL CAPITAL, LLC
                By: /s/ Chris Phillips

--------------------------------------------------------------------------------

        Name:  Chris Phillips

--------------------------------------------------------------------------------

        Title: CFO

--------------------------------------------------------------------------------

                            SECURED PARTY:                   OPTEL, LLC        
        By: /s/ Chris Phillips

--------------------------------------------------------------------------------

        Name:  Chris Phillips

--------------------------------------------------------------------------------

        Title: CFO

--------------------------------------------------------------------------------

   